Spalding, J.
I concur with my associates in their opinion expressed through Judge Ellsworth, but think the legislative assembly in framing the act in question only attempted to divide the liquors enumerated or described into two classes. It is reasonably clear to me that an attempt was made to place those named or described in that part of the act which precedes the semicolon in one class having reference to their quality and the proof necessary regarding them in prosecutions. Those described or named in that part of the act following the semicolon comprise the second class, and are enumerated together with reference to the same things. In the first class are those which are recognized as intoxicating in fact. Those in the second class containing the alcoholic principle or intoxicating qualities as a distinctive force so they may be used as or become a substitute for the ordinary intoxicating drinks, and other compounds containing coculus, fndicus, etc., may not be intoxicating in fact. The use of those enumerated or described in the second class may create an appetite for intoxicants and their possession or sale may serve as a cover for evading the law relating to intoxicants and thus render its enforcement difficult or impossible. For these reasons, the act provides that those of the latter class "shall be considered and held to be intoxicating liquors within the meaning of this chapter.” That is to say, in prosecutions under the prohibitory law, liquors coming under the second classification shall be held to be within the purview of the law on the subject of prohibition. That the prohibition of the sale of the latter class of drinks is constitutional is established by a large number of authorities, several of which are cited in the opinion of Judge Ellsworth. Divided into these two classes, as I think the *415legislative assembly intended, no conflict exists between the two divisions of the law.